815 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ASARCO, INCORPORATED, TENNESSEE MINES DIVISION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andInternational Chemical Workers Union and its Local 700, Intervenor.
Nos. 85-5987, 85-6140.
United States Court of Appeals, Sixth Circuit.
Jan. 12, 1987.

Before KENNEDY and MARTIN, Circuit Judges, and PECK, Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE came on to be heard upon a petition filed by ASARCO, Incorporated, Tennessee Mines Division, to review an order of the National Labor Relations Board issued against said Petitioner, its officers, agents, successors, and assigns on 30 September 1985, and upon a cross-application filed by the National Labor Relations Board to enforce said Order.  The Court heard argument of respective counsel on 18 September 1986, and has considered the briefs and transcript of record filed in this cause.  On 14 November 1986, the Court being fully advised in the premises, handed down its opinion granting in part and denying in part enforcement of the Board's Order.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that Petitioner, ASARCO, Incorporated, Tennessee Mines Division, Mascot, Tennessee, its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Refusing to bargain in good faith with International Chemical Workers Union and Local 700 by denying the Union's request for access to its Young mine by an industrial hygienist chosen by the Union to investigate an accident occurring on July 31, 1984, and by denying the Union's requests for photographs of the accident site.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them in Section 7 of the National Labor Relations Act (hereinafter called the Act).


5
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


6
(a) Upon request, grant access, by an industrial hygienist designated by the Union, to the Young mine and the accident site for a reasonable period and at a reasonable time sufficient to permit the hygienist to fully investigate the accident site and its approaches.


7
(b) Upon request, provide the Union with photographs taken at the accident site.


8
(c) Post at its Young mine in Mascot, Tennessee, copies of the attached notice marked "Appendix."    Copies of said notice on forms provided by the Regional Director for Region 10, of the Board (Atlanta, Georgia), after being duly signed by Petitioner's authorized representative, shall be posted by Petitioner immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by Petitioner to ensure that said notices are not altered, defaced, or covered by any other material.


9
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment what steps Petitioner has taken to comply herewith.